


Exhibit 10.27

 

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) is made and entered into as of November 16, 2011 (the “Second
Amendment Effective Date”), by and among Neenah Paper, Inc., a Delaware
corporation (“Parent”), each subsidiary of Parent listed as a “Borrower” on the
signature pages hereto (together with Parent, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of Parent listed as a
“Guarantor” on the signature pages hereto (each a “Guarantor” and collectively
the “Guarantors”), each of the financial institutions which is a signatory
hereto (individually, a “Lender” and collectively, the “Lenders”), JPMorgan
Chase Bank, N.A., as agent for the Lenders (the “Agent”), and JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian collateral agent for the Lenders (the
“Canadian Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Borrowers, the Guarantors, the financial institutions from time to
time party thereto, the Agent, and the Canadian Collateral Agent are parties to
that certain Amended and Restated Credit Agreement dated as of November 5, 2009
(the “Original Credit Agreement”, and as amended, modified, restated and
supplemented from time to time, the “Credit Agreement”).  Capitalized terms used
but not defined herein have the meaning set forth in the Original Credit
Agreement.

 

WHEREAS, the Credit Parties have requested that the Credit Agreement be amended
to, among other things, allow Parent to repurchase its common stock in an
aggregate amount up to (a) $15,000,000 from the Second Amendment Effective Date
through December 31, 2012, and (b) $10,000,000 in the aggregate for any fiscal
year of Parent commencing on or after January 1, 2013.

 

WHEREAS, subject to and upon the terms and conditions contained herein, the
Lenders have agreed to the Credit Parties’ requests as set forth herein.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Amendments to the Credit Agreement.  In reliance upon the
representations, warranties, covenants and conditions contained in this Second
Amendment, and subject to the terms, and satisfaction of the conditions
precedent, set forth in Section 2 hereof, the Credit Agreement is hereby amended
as of the Second Amendment Effective Date in the manner provided in this
Section 1.

 

1.1           Additional Definitions.  Section 1 of the Credit Agreement shall
be amended to add thereto in alphabetical order the following definitions of
“Second Amendment” and “Stock Repurchases”, which shall read in full as follows:

 

1

--------------------------------------------------------------------------------


 

“Second Amendment” shall mean that certain Second Amendment to Amended and
Restated Credit Agreement dated as of November 16, 2011 among Parent, the other
Borrowers, Guarantors, the Agent, the Canadian Collateral Agent and the Lenders
party thereto.

 

“Stock Repurchases” shall mean, with respect to any period, all cash purchases
by Parent of its of common stock made during such period.

 

1.2           Amendments to Definitions.  The definitions of “Fixed Charge
Coverage Ratio” and “Loan Documents” contained in Section 1 of the Credit
Agreement shall be amended and restated in their entirety to read in full as
follows:

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person and without
duplication, the ratio of (a) EBITDA less (i) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(c) or Section 7.1(m); less (ii) loans,
advances and Investments made to Persons that are not Credit Parties, less
(iii) cash payments of federal, state, provincial and local income or franchise
taxes, plus (iv) Cash Dividends and other distributions with respect to Stock
held by a Credit Party to the extent received in cash by a Credit Party from any
Person that is not a Credit Party, to (b) the sum of (i) cash Interest Expense,
plus (ii) Scheduled Principal Payments, plus (iii) Cash Dividends, plus
(iv) Stock Repurchases (other than Stock Repurchases made prior to January 1,
2013), plus (v) the Quarterly Equipment Component Amortization Amount per three
calendar month period in respect of scheduled reductions, if any, of the
Equipment Component as set forth in clause (a) of the definition of Equipment
Component, plus (vi) the Quarterly Real Estate Component Amortization Amount per
three calendar month period in respect of scheduled reductions, if any, of the
Real Estate Component as set forth in clause (a) of the definition of Real
Estate Component.

 

All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that the results of operation
of the Offshore Entities and their subsidiaries, including, without limitation,
Neenah Germany and its subsidiaries, shall be excluded in the calculation of
Fixed Charge Coverage Ratio.

 

“Loan Documents” shall mean this Agreement, the First Amendment, the Second
Amendment, the Notes, the Applications, the Security Documents, the Guaranties,
the Contribution Agreement, the Joinder Agreements, the Letters of Credit, all
instruments, certificates and agreements now or hereafter executed and delivered
to the Agent, the Canadian Collateral Agent and/or the Lenders in connection
with or pursuant to any of the foregoing (including without limitation, any fee
letter between the Agent, JPMorgan and/or any of its Affiliates and any Borrower
relating to the transactions contemplated by this Agreement), and all

 

2

--------------------------------------------------------------------------------


 

amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

 

1.3           Amendment to Section 6.9 of the Credit Agreement.  Section 6.9 of
the Credit Agreement is hereby amended by amending and restating such section in
its entirety as follows:

 

6.9           Use of Proceeds.  Subject to the terms and conditions contained
herein, use the proceeds of the Loans (a) to finance ongoing working capital
needs of the Credit Parties not otherwise prohibited herein; (b) for the
issuance of Letters of Credit for the account of the Credit Parties in
accordance with and subject to the terms of this Agreement; and (c) for general
corporate purposes of the Credit Parties in the ordinary course of business and
to finance acquisitions permitted under Section 7.4; provided, that no proceeds
of any Loan shall be used (x) for any purpose which would constitute a violation
of Regulation U (“Reg U”) of the Board of Governors of the Federal Reserve
System or Regulations T or X of the Board of Governors of the Federal Reserve
System or any successor regulation of any thereof or of any other rule, statute
or regulation governing margin stock from time to time and (y) for any other
purpose which would cause such Loan to be a “purpose credit” within the meaning
of Reg U.  Following this transaction, no more than twenty-five percent (25%)
(or such lesser percentage as may be established from time to time under Reg U
or any successor statute) of the assets of Borrowers and their Subsidiaries,
subject to any restriction on sale or pledge, will consist of, or be represented
by margin stock.

 

1.4           Amendments to Section 7.11 of the Credit Agreement.  Section 7.11
of the Credit Agreement is hereby amended by amending and restating clause
(a) thereof in its entirety as follows:

 

(a)           Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, retire or otherwise acquire, directly or
indirectly, any shares of its Stock or any warrants or other similar instruments
issued by any Credit Party or any Subsidiary thereof, except Stock Repurchases,
so long as (A) no Default or Event of Default exists on the trade date for the
applicable Stock Repurchase, or would result from such purchase, (B) the
aggregate amount of such Stock Repurchases does not exceed (i) $15,000,000 in
the aggregate for the period commencing on the Second Amendment Effective Date
and ending on December 31, 2012, and (ii) $10,000,000 in the aggregate for any
fiscal year of Parent commencing on or after January 1, 2013 (exclusive of
amounts paid prior to January 1, 2013), (C) such Stock Repurchase has been duly
authorized by Parent’s board of directors, and (D) the Borrowers shall have pro
forma Availability of at least $25,000,000 on the trade date of such Stock
Repurchase and, on an average basis, for the sixty (60)-day period before such
trade date, in each case after giving effect to such Stock Repurchase;

 

3

--------------------------------------------------------------------------------


 

SECTION 2.           Conditions Precedent to Second Amendment.  This Second
Amendment will be effective as of the Second Amendment Effective Date, on the
condition that the following conditions precedent will have been satisfied:

 

2.1           Counterparts.  The Agent will have received counterparts of this
Second Amendment duly executed by each of the Credit Parties, the Agent, the
Canadian Administrative Agent and by the Required Lenders (or, in the case of
any party as to which an executed counterpart shall not have been received,
telegraphic, telex, or other written confirmation from such party of execution
of a counterpart hereof by such party).

 

2.2           Expenses.  To the extent invoiced, the Agent and the Canadian
Collateral Agent shall have received payment or reimbursement of their
out-of-pocket expenses in connection with this Second Amendment and any other
out-of-pocket expenses of the Agent and the Canadian Collateral Agent required
to be paid or reimbursed pursuant to the Credit Agreement, including the
reasonable fees, charges and disbursements of counsel for the Agent and the
Canadian Collateral Agent.

 

2.3           Other Documents.  The Agent shall have been provided with such
documents, instruments and agreements, and Borrowers shall have taken such
actions, in each case as the Agent may reasonably require in connection with
this Second Amendment and the transactions contemplated hereby.

 

SECTION 3.           Representations and Warranties.  The Credit Parties hereby
represent and warrant to the Lender Parties that:

 

3.1           the representations and warranties contained in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof, and the Credit Parties are in full compliance in all
material respects with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Loan Documents except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date, and except for any change of facts expressly permitted under the
provisions of the Credit Agreement and the other Loan Documents;

 

3.2           no Default or Event of Default has occurred and is continuing
under the Credit Agreement; and

 

3.3           this Second Amendment has been duly executed and delivered by the
Credit Parties, and the Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation of the Credit Parties, enforceable against
the Credit Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 4.           No Waiver.  Nothing contained in this Second Amendment
shall be construed as a waiver by the Lender Parties of any covenant or
provision of the Credit Agreement, the other Loan Documents, or of any other
contract or instrument between the Credit

 

4

--------------------------------------------------------------------------------


 

Parties and any of the Lender Parties, and the failure of the Lender Parties at
any time or times hereafter to require strict performance by the Credit Parties
of any provision thereof shall not waive, affect or diminish any right of the
Lender Parties to thereafter demand strict compliance therewith.  The Agent and
the Lenders hereby reserve all rights granted under the Credit Agreement, the
other Loan Documents, this Second Amendment and any other contract or instrument
between the Credit Parties and the Lender Parties.

 

SECTION 5.           Survival of Representations and Warranties.  All
representations and warranties made in this Second Amendment including any Loan
Document furnished in connection with this Second Amendment shall survive the
execution and delivery of this Second Amendment and the other Loan Documents,
and no investigation by the Agent or any closing shall affect the
representations and warranties or the right of the Agent to rely upon them.

 

SECTION 6.           Expenses.  As provided in Section 10.9 of the Credit
Agreement, the Borrowers hereby agree to pay on demand all legal and other fees,
costs and expenses incurred by the Agent in connection with the negotiation,
preparation, and execution of this Second Amendment and all related documents.

 

SECTION 7.           Severability.  Any provision of this Second Amendment that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

SECTION 8.           APPLICABLE LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.           Successors and Assigns.  This Second Amendment is binding
upon and shall inure to the benefit of the Agent, Lenders and the Credit Parties
and their respective successors and assigns, except the Credit Parties may not
assign or transfer any of their rights or obligations hereunder without the
prior written consent of the Agent, other than as expressly permitted under the
terms of the Credit Agreement.

 

SECTION 10.         Counterparts.  This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original but all
of which when taken together shall constitute but one and the same instrument. 
Delivery of an executed signature page of this Second Amendment by facsimile
transmission or PDF electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 11.         Effect of Consent.  No consent or waiver, express or
implied, by the Agent to or for any breach of or deviation from any covenant,
condition or duty by the Credit Parties shall be deemed a consent or waiver to
or of any other breach of the same or any other covenant, condition or duty.

 

SECTION 12.         Headings.  The headings of this Second Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

5

--------------------------------------------------------------------------------


 

SECTION 13.         Reaffirmation of Loan Documents.  This Second Amendment
shall be deemed to be an amendment to the Credit Agreement, and the Credit
Agreement, as amended hereby, and the other Loan Documents are hereby ratified,
approved and confirmed in each and every respect.  All references to the Credit
Agreement herein and in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Credit Agreement as amended hereby.

 

SECTION 14.         Loan Document.  This Second Amendment constitutes a “Loan
Document” under and as defined in the Credit Agreement.

 

SECTION 15.         Entire Agreement.  THE CREDIT AGREEMENT, THIS SECOND
AMENDMENT, THE OTHER LOAN DOCUMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS SECOND AMENDMENT
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

SECTION 16.         Ratification of Guaranty.  Each Guarantor hereby consents to
this Second Amendment and hereby confirms and agrees that (a) notwithstanding
the effectiveness of this Second Amendment, the Guaranty is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of this Second Amendment,
each reference in the Guaranty to the “Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Second Amendment, and
(b) the Loan Documents to which it is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations secured thereby.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date set forth above.

 

 

BORROWERS:

 

 

 

NEENAH PAPER, INC.,

 

as a Borrower

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, CFO and Treasurer

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

as a Borrower

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, CFO and Treasurer

 

 

 

 

 

NPCC HOLDING COMPANY, LLC,

 

as a Borrower

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

Name:

Bonnie C. Lind

 

 

Title:

Senior Vice President, CFO and Treasurer

 

 

 

NEENAH PAPER FVC, INC.,

 

as a Borrower

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, CFO and Treasurer

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER FR, LLC,

 

as a Borrower

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, CFO and Treasurer

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------


 

The undersigned (i) acknowledges, consents and agrees to this Second Amendment
and each of the terms and provisions contained herein, and (ii) agrees that the
Loan Documents to which it is a party shall remain in full force and effect and
shall continue to be the legal, valid and binding obligation of such Person,
enforceable against it in accordance with its terms.

 

 

ACKNOWLEDGED, CONSENTED AND

 

AGREED TO as of the date first above written:

 

 

 

NEENAH PAPER COMPANY OF CANADA,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, CFO and Treasurer

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, as the Agent and as Swingline Lender

 

 

 

 

 

By:

/s/ Jeff A Tompkins

 

Name:

Jeff A. Tompkins

 

Title:

Vice President

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

as the Canadian Collateral Agent

 

 

 

 

 

By:

/s/ Michael N. Tam

 

Name:

Michael N. Tam

 

Title:

Senior Vice President

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Dennis S. Losin

 

Name:

Dennis S. Losin

 

Title:

Senior Vice President

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Irja R. Olsa

 

Name:

Irja R. Olsa

 

Title:

Associate Director

 

 

 

 

By:

/s/ Joselin Fernandes

 

Name:

Joselin Fernandes

 

Title:

Associate Director

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS

 

LLC, as a Lender

 

 

 

 

 

By:

/s/ Lauren Day

 

Name:

Lauren Day

 

Title:

Authorized Signatory

 

[Signature Page]

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

NEENAH PAPER, INC.

 

--------------------------------------------------------------------------------
